Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 in part, drawn to bacterial cell and pesticide, classified in A61K 39/02.  NOTE: if this Group is elected, Applicant must also elect the specific bacterial strain/s in the composition, e.g., Agrobacterium radiobacter strain 1026 and Isaria fumosorosea Apopka Strain 97;  Bacillus amloliquefaciens; Burhilderia spp. strain A396, Agrobacterium radiobacter strain 1026 and Bacillus subtilis strain QST 713, etc.  This is a Restriction Requirement, not a Species Election.
II. Claim 1-11 in part, drawn to fungus and pesticide, classified in C12N 1/14. NOTE: if this Group is elected, Applicant must also elect the specific bacterial strain/s in the composition, e.g.,Trichoderma harzianum strain KRL-AG2 and Ulocladium oudemansii U3 strain; Beauveria bassiana strain GHA; etc. This is a Restriction Requirement, not a Species Election.
III. Claims 1-11 in part, drawn to virus and pesticide, classified in A61K 39/04.  This is a Restriction Requirement, not a Species Election.
IV. Claims 1-11 in part, drawn to plant extract from Chemopodium or Reynoutria and pesticide, classified in A01N 25/00.
Inventions I-IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the different members of the composition have 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Additionally, there are patentably distinct products contained within each of these four groups, e.g., compositions comprising completely different members with different structures and different function and different synergistic effects.  These are biologically, structurally and chemically different products, i.e., the different combinations. Sinces are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each different combination is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq. Examination will be restricted to only the composition. It is additionally noted that this sequence election requirement is a restriction requirement and not a species election requirement.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter and because the literature search required for the Groups is not coextensive, restriction for examination purposes as indicated is proper.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/13/21